Title: Joseph C. Cabell to James Madison, 22 December 1832
From: Cabell, Joseph C.
To: Madison, James


                        
                            
                                My dear Sir,
                            
                            
                                
                                    Richmond.
                                
                                 22 Decr. 1832.
                            
                        
                        For some time past I have abstained from writing to you purely because I believed you might not wish to leave
                            letters unanswered, and the state of your health rendered such drudgery painful if not injurious to you. I venture now to
                            write a few hasty lines upon the subject of the debate in the House of Delegates on the 20th inst. upon a motion to print
                            your letter to the Editor of the N. Am. Review, along with the Report of 1799. You will see the debate reported in the
                            Whig & Enquirer of this date. I was present as you will perceive & gave a silent vote, after hearing the
                            invidious personal allusions to your alledged change of opinions. Your personal friends in the House, do not think you are the sufferer from such a scene. The subject, however, will no doubt be brought again
                            into view, when the resolutions come under the consideration of the House. Your late letters will, then, be quoted to
                            prove the true construction of the Report of 1799. The new lights will undertake to set aside
                            your own construction upon grounds similar to those adverted to in the debate on the 20th. Just at that point of time, I
                            would be greatly pleased to have it in my power to read to the House your letter to Judge Roane of June 29. 1821, and to be permitted to say that the Judge had in the month of April preceding written to you, for
                            advice & aid upon the subject of the letters of Algernon Sydney. Such a letter written
                            under such circumstances, and brought forth in your defence, would in my estimation, produce a deep & favorable
                            effect at the present crisis. Our country is in imminent danger, and ordinary objections & difficulties should
                            yield to the safety of the State. I have to tell you that when you lent me your letters to Judge Roane of Sep. 2. 1819.
                            & May 6th & June 29. 1821. I took the liberty without consulting you, to make my nephew James, under an
                            injunction of secrecy, take copies of them, for my own individual use. I was then investigating
                            that class of subjects and attached value to every thing from your pen: insomuch that I could not resist the temptation. I
                            always intended to consult you before I would make any public use of them, and to return them
                            if required. I have these copies with me, & two friends to whom I have shewn them confidentially & with whom I have consulted, have encouraged me to write you this letter. Upon looking
                            into the copies, I find a word omitted & a blank left in its place, in the letter of 29.
                                June 1821. It occurs in the first paragraph, thus: "The papers of "Algernon Sydney" have given their full lustre
                            agt. the  of States by individuals and agt. the projectile capacity of the power of
                            Congress within the "ten miles square". May I ask the kindness of you, if you consent that I may use the letter on the
                            expected contingency, to enable me to supply the omission, or rather to furnish me a corrected copy of the letter, so that
                            I may offer it entire. At the same time, permit me to sollicit the favor of you to decide whether in the event of my using
                            the letter, I shall make any allusion to the previous call upon you by Judge Roane, & if so in what terms
                            & manner, or whether I shall merely exhibit the letter itself. I think it material myself to shew that when called
                            upon in 1821 for aid & counsel by the active head of the Republican party in this state, you avowed your opinion
                            in favor of an existing arbiter declaring that that had always been your opinion. You will perceive that an immediate
                            answer will be necessary, or it may come too late. My best respects attend Mrs. Madison. Very resy. & truly yours—
                        
                            
                                Jos: C: Cabell.
                            
                        
                    